Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  August 3, 2012                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  145387 (141)(142)(150)                                                                                   Mary Beth Kelly
                                                                                                           Brian K. Zahra,
                                                                                                                      Justices

  STAND UP FOR DEMOCRACY,
            Plaintiff-Appellee,
                                                                    SC: 145387
  v                                                                 COA: 310047
  SECRETARY OF STATE and BOARD OF
  STATE CANVASSERS,
           Defendants,
  and
  CITIZENS FOR FISCAL RESPONSIBILITY,
             Intervenor-Defendant-Appellant.
  _____________________________________

         On order of the Chief Justice, the motion by the Governor and Attorney General to
  participate in oral argument is denied, the motion for immediate consideration thereof is
  granted, and the motion by the Michigan Center for Election Law for leave to file a brief
  amicus curiae is granted.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           August 3, 2012                      _________________________________________
                                                                               Clerk